         Case: 18-30121, 10/01/2019, ID: 11449902, DktEntry: 86, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     OCT 01 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 18-30121

               Plaintiff - Appellee,
                                                D.C. No. 4:14-cr-00028-RRB-1
   v.                                           U.S. District Court for Alaska,
                                                Fairbanks
 KALEB L. BASEY,
                                                MANDATE
               Defendant - Appellant.


        The judgment of this Court, entered August 14, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




        Case 4:14-cr-00028-RRB Document 273 Filed 10/01/19 Page 1 of 1
